            Case 3:18-cv-00360-MO          Document 24         Filed 02/12/19   Page 1 of 4




 Daniel P. Larsen, OSB #943645
 E-mail: dpl@aterwynne.com
 ATER WYNNE LLP
 1331 N.W. Lovejoy Street, Suite 900
 Portland, OR 97209-3280
 Tel: 503/226-1191; Fax: 503/226-0079

James J. Ormiston (Pro Hac Vice)
E-mail: jormiston@grayreed.com
Michael A. Ackal, III (Pro Hac Vice)
E-mail: mackal@grayreed.com
GRAY REED & McGRAW LLP
1300 Post Oak Boulevard, Suite 2000
Houston, TX 77056
Tel: 713/986-7000; Fax: 713/986-7100

Attorneys for Defendant Xzeres Corp.




                          UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION

ROBERT N. GARFF, an individual; and                                    Case No. 3: 18-cv-00360-MO
WILLIAM N. HAGLER, as Trustee for the
William N. & JeanS. Hagler Trust, a New                            DEFENDANT'S MOTION FOR
Mexico Trust,                                                       SUMMARY JUDGMENT AND
                                                                   MEMORANDUM IN SUPPORT
                     Plaintiffs,

       v.

XZERES CORP., a Nevada corporation,

                    Defendant.




PAGE 1      DECLARATION OF JEFFREY BITTENBINDER IN SUPPORT OF
            DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
                                            ATER WYNNE LLP
                                                                                   3213593/1/DPL/1 08308-0003
                                   1331 NW LOVEJOY STREET, SUITE 900
                                         PORTLAND, OR 97209-3280
              Case 3:18-cv-00360-MO        Document 24         Filed 02/12/19   Page 2 of 4




         I, Jeffrey Bittenbinder, declare as follows:

         1.      I am the Vice President, Secretary and Treasurer of Xzeres Corp ("Xzeres"). I am

over the age of 18 and competent in all respects to make this Declaration. I am authorized by

Xzeres to provide this Declaration, and submit this Declaration in support of Xzeres' Motion for

summary Judgment, and pursuant to 28 U.S.C. Section 1746. Each statement in this Declaration

is within my personal knowledge and is true and correct.

         2.      Attached hereto as Exhibit A-1 are true and correct copies of the April 1, 2013

promissory notes ("Notes") executed between Xzeres and Plaintiffs Robert N. Garff ("Garff)

and William N. Hagler ("Hagler") (collectively, "Plaintiffs"). True and correct copies of the first

amendments to the promissory notes are attached as Exhibit A-2; true and correct copies of the

second amendments to the promissory notes are attached hereto as Exhibit A-3; and true and

correct copies of the third amendments to the promissory notes are attached hereto as Exhibit

A-4.

         3.      Attached hereto as Exhibit A-5 is a true and correct copy of a May 10, 2013

Xzeres' Board Meeting Attendance Log, which reflects Plaintiffs' attendance at the board

meeting as Xzeres Board Appointees.

         4.      Attached hereto as Exhibit A-6 is a true and correct copy of the August 13, 2014

Written Consent of the Board of Directors, in which the Xzeres board members consented to

obtaining a line of credit from Wells Fargo Bank, N.A.

         5.      Attached hereto as Exhibit A-7 is a true and correct copy of the Written Consent

to Action Without Meeting of the Directors of Xzeres Corp., in which the board members

consented to the merger plan with Xzeres Merger Sub, Inc.




PAGE 2        DECLARATION OF JEFFREY BITTENBINDER IN SUPPORT OF
              DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
                                            ATER WYNNE LLP
                                                                                    3213593/1/DPL/1 08308-0003
                                   1331 NW LOVEJOY STREET, SUITE 900
                                         PORTLAND, OR 97209-3280
              Case 3:18-cv-00360-MO       Document 24         Filed 02/12/19   Page 3 of 4




         6.      The merger between Xzeres and Xzeres Merger Sub, Inc. resulted in a surviving

entity called Xzeres Holdings, LLC ("Xzeres Holdings"). Following the merger, Xzeres

Holdings assumed the Xzeres debt previously held by Wells Fargo Bank, N.A. through a line of

credit. Accordingly, the debt associated with the line of credit is now owed by Xzeres to Xzeres

Holdings. To date, Xzeres has not paid off this debt.

         I HEREBY DECLARE THAT THE ABOVE STATEMENTS ARE TRUE TO THE

BEST OF MY KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND THEY ARE

MADE FOR USE AS EVIDENCE IN COURT AND ARE SUBJECT TO PENALTY FOR

PERJURY.

         DATED this 12th day ofFebruary, 2019.




PAGE 3        DECLARATION OF JEFFREY BITTENBINDER IN SUPPORT OF
              DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
                                           ATER WYNNE LLP                          321359311 /DPL/1 08308-0003
                                  1331 NW LOVEJOY STREET, SUITE 900
                                        PORTLAND, OR 97209-3280
           Case 3:18-cv-00360-MO          Document 24         Filed 02/12/19   Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing DECLARATION OF

JEFFREY BITTENBINDER IN SUPPORT OF DEFENDANT'S MOTION FOR

SUMMARY JUDGMENT with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to the following persons:

               Nicholas J. Henderson
               Jeremy G. Tolchin
               MOTSCHENBACHER & BLATTNER LLP
               117 SW Taylor Street, Suite 300
               Portland, OR 97204

               Attorneys for Plaintiffs

       DATED this 12th day of February, 2019.



                                               s/ Daniel P. Larsen
                                               Daniel P. Larsen, OSB #943645
                                               Attorneys for Defendant Xzeres Corp.




PAGE 1      CERTIFICATE OF SERVICE

                                           ATER WYNNE LLP                          3213593/1/DPUl 08308-0003
                                  1331 NW LOVEJOY STREET, SUITE 900
                                        PORTLAND, OR 97209-3280
